DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on September 26, 2022 is acknowledged.
Applicant has elected Species V: Figures 20-25, wherein applicant states claims 1-21 read on the elected species.
Claims 1-21 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 1-2, the phrase “a fixation element”, ll. 5-6, the phrase “a first fixation element” and ll. 8-9, the phrase “at least one fixation element” are unclear whether applicant is referring to the same fixation element or different fixation elements. It appears applicant is referring to the same fixation element. Amendment and clarification are required.
Claim 1 recites the limitation "the axis of the fixation element" in ll. 13-14. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, ll. 3, the phrase “at least one fixation element” is unclear whether applicant is introducing a newly added fixation element or referring to the same fixation element as described in claim 1. Amendment and clarification are required.
Claim 13 recites the limitations “the surface” in ll. 4, “the longitudinal axis from the jaw pair” in ll. 7 and “the longitudinal axis” in ll. 9-10 and ll. 12-13, “the surface of the inner jaw” in ll. 11. There is insufficient antecedent basis for these limitations in this claim.
Claim 19 recites the limitation "the axis of the fastener” in ll. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the articulation device” in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-12, 14-18, and 20 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 8-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muniz et al. (US 2017/0252069), herein referred to as Muniz.
Regarding claim 1, Muniz discloses an external fixation clamp jaw set (350) (figures 8-10) configured to (i.e. capable of) grip a fixation element (60) (¶116), comprising: an outer jaw (372) with a first end (figures 8-10) and a second end (figures 8-10), an inner jaw (352) with a first end (figures 8-10) and a second end (figures 8-10), the first end (365) of the inner jaw (352) and the first end (385) of the outer jaw (372) being disposed to cooperatively form a first passage (392) sized to (i.e. capable of) grip a first fixation element (60) having a first size (¶116), the inner jaw (352) having a concave surface (369) opposite the outer jaw (372), a fastener (212) configured to (i.e. capable of) clamp the inner jaw (352) and the outer jaw (372) to at least one fixation element (60), the fastener (212) having a fastener axis (220) (figures 9 and 10), and a swivel component (242) (¶114) with a convex surface (figures 8-10) shaped to (i.e. capable of) mate to the concave surface (369) of the inner jaw (352) (¶114), wherein the inner jaw (352) is configured to (i.e. capable of) mate with the swivel component (242) and allow the inner jaw (352) and the outer jaw (372) to roll about an axis (391) transverse to both the axis of the fixation element (60) and the axis of the fastener (220) (figure 10).
Regarding claim 3, Muniz discloses wherein the swivel component (242) is configured to (i.e. capable of) lock the first and the second jaws (352, 372) at a tilt (figure 10) relative to the fastener (212) at the same time the fastener clamps the inner jaw (352) and the outer jaw (372) to at least one fixation element (60).
Regarding claim 4, Muniz discloses wherein the convex surface of the swivel component (242) is a toroidal shape (figures 8-10).
Regarding claim 8, Muniz discloses wherein the swivel component (242) has a serrated surface (248) opposite the convex surface (figures 8-10).
Regarding claim 9, Muniz discloses wherein the outer jaw (372) has a convex surface (figures 8-10). 
Regarding claim 10, Muniz discloses wherein the convex surface of the outer jaw (372) mates with a flat surface of the fastener (considered as a portion of element 212).
Regarding claim 11, Muniz discloses wherein the convex surface of the outer jaw (372) mates with a washer (395) interposed between the outer jaw (372) and the fastener (212).
Regarding claim 12, Muniz discloses wherein the washer (395) incorporates a convex surface (397) to contact the outer jaw (372).
Regarding claim 13, Muniz discloses an external fixation clamp (figures 8-10) comprising a jaw set (350) including an outer jaw (372) and an inner jaw (352) forming a passage (392) therebetween (figures 8-10), the jaw set (350) being configured to (i.e. capable of) capture a rigid fixation element (60) within the passage (392), the inner jaw (352) having a concave cavity (369) on the surface facing away from the outer jaw (372), a clamping mechanism (212, 398) arranged to maintain an axial alignment of the outer jaw (372) and the inner jaw (352) (figures 8-10), a reference component (250) offset along the longitudinal axis (220) from the jaw pair (350), a coupling mechanism (242) arranged between the jaw set (350) and the reference component (250), the coupling mechanism (242) allowing the jaw set (350) to rotate (figure 10) relative to the reference component (250) about the longitudinal axis (220), the coupling mechanism (242) comprising a convex surface (figures 8-10) interfacing with the concave cavity (369) on the surface of the inner jaw (352) facing away from the outer jaw (372), and the jaw set (350) being pivotable (¶114) on the coupling mechanism (242) about a transverse axis (391) that is perpendicular to the longitudinal axis (220) (figures 9 and 10).
Regarding claim 14, Muniz discloses wherein the clamping mechanism is a nut (398) combined with a threaded stud (212) (figures 8-10).
Regarding claim 15, Muniz discloses wherein the nut (398) comprises a flat surface (figures 8-10) that articulates against a curved outer surface of the outer jaw (372), the nut (398) being rotatable to lock articulation of the jaw set (350) when tightened on the stud (¶118).
Regarding claim 16, Muniz discloses comprising a washer (395) between the nut (398) and the curved outer surface of the outer jaw (372) (figure 9).
Regarding claim 17, Muniz discloses wherein the washer (395) comprises a curved surface (397) that fits against the curved outer surface of the outer jaw (372).
Regarding claim 18, Muniz discloses wherein the jaw set (350) is configured to (i.e. capable of) capture a rigid element of a second size (another element 60) (¶143).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniz (US 2017/0252069).
Regarding claims 5, 6, 7, Muniz jaw set discloses all the features/elements as claimed but lacks wherein the convex surface of the swivel component is a cylindrical shape, wherein the convex surface of the swivel component is a shape comprising two cones, or wherein the convex surface of the swivel component is a partial sphere.
However, a change in shape is generally recognized as being within the level of ordinary skill in the art
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muniz’s swivel component with wherein the convex surface of the swivel component is a cylindrical shape, wherein the convex surface of the swivel component is a shape comprising two cones, or wherein the convex surface of the swivel component is a partial sphere, since such a modification is considered a change in shape that is generally recognized as being within the level of ordinary skill in the art. 

Allowable Subject Matter
Claims 2 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775